DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 17-20 in the reply filed on 4/20/2022 is acknowledged. Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 17 preamble is to “a method for determining an average oxidation state of a redox flow battery system…,” and the body of the claim recites method steps of (1) measuring a discharge rate, (2) determining a turning point of the discharge and measure[ing] an open circuit voltage, (3) estimating a concentration…, and (4) determining the average oxidation state, all of which pertain to a mathematical concept and mental process. This judicial exception is not integrated into a practical application because the claimed method steps are generically recited for determining the average oxidation state of the redox flow battery system but fail to provide any guidance as to how the average oxidation state of the redox flow battery system is actually determined (MPEP 2106.05f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well-known to use discharge curve and replenishing a respective electrolyte containing reduction or oxidation ions.  The claim 
	Claim 18 merely recites constituents of the anolyte and catholyte and their respective amounts that do not describe their use in determination of the average oxidation state of the redox flow battery system.
	Claims 19-20 merely recites that the method further comprises a step of rebalancing the AOS in response to the determination, which does aid in, and is out of scope with, determination of the average oxidation state of the redox flow battery system (i.e., the instant claims pertain to rebalancing the AOS as a mitigation step to a determination that the AOS of the active species in the system is increased and the system can be unbalanced). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites, “determining a turning point of the discharge and measure an open circuit voltage after the turning point.”  However, it is unclear as to whether the term turning point is a point along a discharge curve where the discharge voltage begins to flatten or an ambiguous pre-determined point to stop the discharge and recharge the battery.  For examination purposes, the first interpretation is adopted [based on Fig. 12 of instant application].
Claims 18-20 are rejected similarly for including subject matter of base claim 17.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 19-20 are method steps for mitigating an imbalance in the AOS of a redox flow battery system rather than steps to determine the AOS of a redox flow battery system, and are thus, out of scope with the preamble of independent claim 17.
Claim 20 is rejected similarly for including subject matter of base claim 19.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chang (US 2013/0084506 A1 – see IDS).
	Regarding Claim 17, Chang discloses a method for determining an average oxidation state (AOS) of a redox flow battery system comprising a catholyte and an anolyte that both comprise iron and chromium ions [pars. 0065-66,0148-150,0152-165; Figs. 1,10A-11D; also refer to Examples in pars. 0166-178; Figs. 12A-14A], the method comprising
measuring a discharge rate during discharge of a redox flow battery system;
determining a turning point (e.g., point P4 in Fig. 10C) of the discharge and measure an open circuit voltage (OCV) after the turning point;
estimating a concentration of Fe3+ using the measured OCV; and
determining the AOS using the measured concentration and volumes of anolyte and catholyte of the redox flow battery system.
	Regarding Claim 19, Chang discloses rebalancing the AOS in response to the determination [0066,0075,0178]. 
	Regarding Claim 20, Chang discloses wherein rebalancing the AOS comprises oxidizing vanadium ions in a balancing electrolyte to dioxovanadium ions to produce hydrogen ions, wherein the anolyte or catholyte of the redox flow battery system form a balancing arrangement with the balancing electrolyte using at least two half-cells; and regenerating the vanadium ions by reducing the dioxovanadium ions using a reductant (i.e., Chang discloses using vanadium reactants including V(II)/V(III) at the anolyte and V(IV)/V(V) at the catholyte such that rebalancing the AOS would necessarily comprise the instantly claimed chemistry) [par. 0195].
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, as applied to claims 17 and 19, respectively.
Regarding Claim 18, Chang fails to discloses wherein a molar ratio of chromium in the anolyte to iron in the catholyte is at least 1.25.  However, Chang teaches that a mixed reactant electrolyte that contains unequal concentrations of FeCl2 and CrCl3 in the initial electrolyte may be used to minimize the inequality in concentrations of CrCl2 and FeCl3, and to mitigate H2 evolution during operation of a flow battery system, and that, in such embodiments, the concentration of CrCl3 is intentionally made higher than that of FeCl2 in an initially-prepared and fully-discharged electrolyte solution [Chang – par. 0054-55].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have optimized the molar ratio of chromium in the anolyte to iron in the catholyte to be at least 1.25 in order to control H2 evolution during operation of a flow battery system [MPEP 2144.05(II)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724